SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF ISSUER PURSUANT TO SECTION 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the Month Ended Commission File Number December, 2010 000-27322 MOUNTAIN PROVINCE DIAMONDS INC. (Exact name of the registrant as specified in its charter) ONTARIO (Jurisdiction of Incorporation or Organization) 401 Bay Street, Suite 2700,P.O. Box 152 Toronto, Ontario, Canada M5H 2Y4 (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20F- or Form 40-F. FORM 20-F x FORM 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yeso Nox If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A EXHIBIT LIST Exhibit Description News Release dated December 7, 2010 - Mountain Province Diamonds Announces Filing of Gahcho Kué Definitive Feasibility Study MOUNTAIN PROVINCE DIAMONDS INC. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. MOUNTAIN PROVINCE DIAMONDS INC. Date:December 7, 2010 By: /s/Jennifer Dawson Jennifer Dawson Chief Financial Officer
